

117 HR 5229 IH: 21st Century Civilian Conservation and Climate Corps Act
U.S. House of Representatives
2021-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5229IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2021Ms. Kaptur (for herself, Ms. Norton, Ms. Moore of Wisconsin, Ms. Schakowsky, and Ms. Houlahan) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the President to establish the Civilian Conservation and Climate Corps as a means of providing gainful employment to unemployed and underemployed youth through the performance of useful public work, and for other purposes.1.Short titleThis Act may be cited as the 21st Century Civilian Conservation and Climate Corps Act.2.Establishment and operation of civilian conservation and climate corps(a)Establishment and purposeIn order to relieve the acute problem of youth unemployment in the United States, and to provide for the restoration of depleted natural resources and the achievement of a sustainable natural environment, the President may establish and operate a Civilian Conservation and Climate Corps to employ otherwise unemployed or underemployed youth aged 16 through 25, in carrying out works of a public nature in connection with conservation projects to meet the challenges of climate change, to be undertaken in consultation with relevant government agencies and private not-for-profit conservation organizations at the Federal, State, local, and Tribal level throughout the United States and its territories. The President may build on existing and new partnerships with Program Partners, such as the existing network of conservation corps organizations working across the United States. These projects may include, without limitation—(1)the development of environmental education and recreation programs for children;(2)the forestation of lands belonging to the United States or a State;(3)the weatherization and installation of energy saving improvements in the homes and neighborhoods of low- and moderate-income families, including solar panels;(4)the prevention of forest fires, floods, and soil erosion;(5)the maintenance and improvement of existing public parks, tree planting, and the construction and maintenance of new public parks in cooperation with municipalities;(6)plant pest and disease control using sustainable, nonenvironmentally harmful practices;(7)the establishment, maintenance, and/or improvement of community gardens and urban farms along with public markets for the sale of local agricultural products and distribution networks to enhance the quality and quantity of fresh, local food available to low income families;(8)the construction, maintenance, repair, and supervision of paths, trails, and fire-lanes in units of the National Park System, public lands, and other lands under the jurisdiction of the Secretary of the Interior and units of the National Forest System;(9)subcontracted work on labor-intensive components of capital-intensive environmental projects; and(10)such other work as is consistent with the environmental goals and employment purposes of this Act.(b)Role of Federal agenciesTo operate the Civilian Conservation and Climate Corps, the President may utilize existing Federal departments and agencies, including the Department of Labor, the Department of Defense, the National Guard Bureau, the Department of the Interior, the Department of Agriculture, the Army Corps of Engineers, the Department of Transportation, the Department of Energy, the Environmental Protection Agency, the Department of Housing and Urban Development, the Department of Commerce, the Corporation for National and Community Service, and other and Federal governmental corporations.(c)Role of State and local governmentProjects carried out on State and local public property shall be undertaken in consultation with and subject to the sponsorship of appropriate State and local government agencies.(d)Role of qualified youth service and conservation corpsTo expedite the Civilian Conservation and Climate Corps’ immediate impact, the President shall extensively utilize qualified youth service and conservation corps as defined in section 6(5)(d). (e)Inclusion of other landsThe President may extend the activities of the Civilian Conservation and Climate Corps to lands owned by a political subdivision of a State and lands in private ownership, but only for the purpose of conducting such kinds of cooperation work as are otherwise authorized by law and consistent with the program’s purposes.(f)Contract authorityFor the purpose of carrying out this Act, the President may enter into such contracts or agreements with public and private entities as may be necessary, including provisions for utilization of existing State and local administrative agencies.(g)Acquisition of real propertyThe President, or the head of any department or agency authorized by the President to construct any project or to carry on any public works under this Act, may acquire real property for such project or public work by purchase, donation, condemnation, or otherwise.(h)Education and trainingThe Program shall include a prominently featured educational and training component providing concerted support for participants to obtain a high school diploma if they lack one and to receive specialized training to the extent necessary to permit them to perform their jobs in a professionally competent manner.(i)Project selectionThe Administrator of the Program shall establish and administer a project selection process that is merit based, consistent with the purposes of this Act, free of political influence, and ensures that projects are fairly distributed among the States and Federal lands.(j)Inspector generalThe President shall establish an Office of the Inspector General of the Civilian Conservation and Climate Corps pursuant to the provisions of the Inspector General Act of 1978 (5 U.S.C. App.).3.Administration of civilian conservation and climate corps(a)Employment preferenceIf the President determines that amounts appropriated to the Civilian Conservation and Climate Corps under this Act for a fiscal year will be insufficient to employ all of the individuals described in section 2(a) who are seeking or likely to seek employment in the Program and continue the employment of current employees who desire to remain in the Program, the following order of preference shall be observed in additional Program hiring:(1)Unemployed veterans of the Armed Forces and unemployed members of the reserve components and National Guard components of the Armed Forces.(2)Unemployed individuals who have exhausted their entitlement to unemployment compensation.(3)Unemployed citizens, who immediately before employment in the Program, are eligible for unemployment compensation payable under any State law or Federal unemployment compensation law, including any additional compensation or extended compensation under such laws.(4)Members of Disadvantaged Population Groups.(5)Other unemployed individuals, including individuals who give up a job in order to enroll in the Program.(b)Housing and care of employeesThe Program may administer both residential and non-residential work projects or mixtures of the two, depending on the location of the work projects and the characteristics of the Program participants employed on the projects. Where housing is provided, it shall include room, board, and appropriate supervision.(c)TransportationThe President may provide for the transportation of persons employed in the Civilian Conservation and Climate Corps to and from their places of employment.(d)Non-DiscriminationThe Program shall comply with all Federal, State, and local employment discrimination and employment protection laws.(e)WagesProgram participants shall be paid wages comparable to those paid public sector employees who do the same or comparable work, less a discounted charge for room, board, and clothing to the extent they are provided by the Program. All Program earnings shall be subject to Federal, State, and local payroll and income taxes, except for those that support benefits of a similar nature to those provided program participants by the Program.(f)BenefitsProgram participants shall be provided health care, paid sick leave, and disability benefits free of charge while enrolled in the program, and upon successful completion of 18 months or more of employment in the program, shall be entitled to educational assistance—(1)furnished by the Administrator; and(2)equivalent to educational assistance to which an individual described in section 3311(b) of title 38, United States Code, is entitled under chapter 33 of such title. (g)Protection from layoffsNo individual whose employment is funded under this Act may be employed in a position if—(1)employing such individual will result in the layoff or partial displacement (such as a reduction in hours, wages, or employee benefits) of an existing employee of the employer; or(2)such individual will perform the same or substantially similar work that had previously been performed by an employee of the employer who has been laid off within the preceding 12 months unless the employee has declined an offer of reinstatement to the position the employee occupied immediately prior to being laid off or partially displaced.(h)Protection of promotionsNo individual may be hired for a position funded under this Act in a manner that infringes upon the promotional opportunities of an existing employee of the Program employer.(i)Protection of collective bargaining membersNo individual whose employment is funded under this Act may perform work that otherwise would be performed by the members of a collective bargaining unit unless—(1)the consent of the union is obtained; and(2)negotiations have taken place with such union as to the terms and conditions of such employment.(j)Program enrollmentEnrollment goals for the program shall be as follows:(1)250,000 individual enrollees by the end of the Program’s first 12 months of operation.(2)500,000 individual enrollees by the end of the Program’s first 24 months of operation.(3)750,000 individual enrollees by the end of the Program’s first 36 months of operation.All unemployed individuals aged 16 through 25 who seek employment in the program and have legal authorization to work in the United States by the end of the Program’s first 48 months of operation. 4.Program evaluation(a)Report to CongressThe Administrator of the Program shall submit a report to the House Appropriations Committee, Committee on Education and Labor, and the Senate Appropriations Committee, and Committee on Health, Education, Labor, and Pensions on the Program’s implementation and effects no later than 6 months after it is established and every 6 months thereafter.(b)Formal program evaluationsDuring the Program’s second and fifth years of operations, a thorough evaluation of its performance shall be undertaken by an independent non-governmental organization with expertise concerning the evaluation of direct job creation programs.5.Appropriations(a)Appropriations for the establishment and operation of the programThere are appropriated from the general fund of the Treasury, without fiscal year limitation, such funds as are necessary to carry out the purposes of this Act through the end of the fifth complete fiscal year following its enactment.(b)Use of unobligated funds appropriated for public works(1)Use of existing fundsThe President may use any moneys previously appropriated for public works and unobligated as of the date of the enactment of this Act to establish and operate a Civilian Conservation and Climate Corps under this Act.(2)Use to relieve unemploymentNot less than 50 percent of the funds utilized pursuant to paragraph (1) must be used to provide for the employment of individuals under this Act.(3)ExceptionsParagraph (1) does not apply to—(A)unobligated moneys appropriated for public works on which actual construction has been commenced as of the date of the enactment of this Act or may be commenced within 90 days after that date; and(B)maintenance funds for river and harbor improvements already allocated as of the date of the enactment of this Act.(c)Duration of availabilityAmounts appropriated pursuant to the authorization of appropriations in subsection (a) or made available under subsection (b) shall remain available until expended.6.DefinitionsIn this Act:(1)Administrator of the ProgramThe term Administrator of the Program means the individual designated by the President or the President’s designee to administer the Program established by this Act.(2)Disadvantaged Population GroupThe term Disadvantaged Population Group shall include groups determined by the Administrator of the Program, following consultation with relevant government and non-government experts, to have suffered economic or social disadvantages that impair their ability to find decent work compared to groups whose members have not suffered similar disadvantages.(3)Indian TribeThe term Indian Tribe has the meaning given such term in section 102(17) of the Housing and Community Development Act (42 U.S.C. 5302(17)).(4)ProgramThe term Program means the program established under this Act.(5)Program PartnerThe term Program Partner means—(A)a unit of local government;(B)a land trust;(C)a conservation nonprofit organization; or(D)a qualified youth service and conservation corps, including—(i)an organization established under—(I)the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.);(II)title I of Public Law 91–378 (commonly known as the Youth Conservation Corps Act of 1970) (16 U.S.C. 1701 et seq.); or(III)the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.), including the Indian Youth Service Corps authorized under section 210 of such Act (16 U.S.C. 1727b);(ii)the Urban Youth Corps authorized under section 106(c)(3) of the National and Community Service Trust Act of 1993 (42 U.S.C. 12656);(iii)a qualified urban youth corps (as defined in section 106(c)(3) of the National and Community Service trust Act of 1993 (42 U.S.C. 12656(c)(3))); and(iv)the Healthy Future Corps established under section 122(a)(2)(A) of the National and Community Service Act of 1990 (42 U.S.C. 12572(a)(2)(A)).(6)StateThe term State means any State of the United States, or any instrumentality thereof approved by the Governor, the Commonwealth of Puerto Rico, other self-governing or partially self-governing territories of the United States, and Indian Tribes.7.TerminationThe authority of the President to establish and operate a Civilian Conservation and Climate Corps under this Act shall expire on September 30 of the fifth complete fiscal year following the enactment of this Act.